Cross-border cooperation to combat terrorism and cross-border crime (debate)
The next item is the report by Bárbara Dührkop Dührkop, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Federal Republic of Germany with a view to the adoption of a Council Decision on the implementation of Decision 2007/.../JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (11563/2007 - C6-0409/2007 -.
rapporteur. - (ES) Mr President, the report which we have produced for debate and approval today embodies a 2005 initiative, in which the seven Member States decided to step up cross-border cooperation in all areas relating to terrorism, organised crime and illegal immigration.
The German Presidency proposed incorporating part of this agreement in the Community acquis by means of a framework decision, that is to say under the third pillar, on the lines of what was done with the Schengen Agreement, leaving aside, however, the matter of illegal immigration which, according to the Tampere mandate, should come under the third pillar.
It is therefore regrettable that clear Community powers were not included in the international treaty, since this not only creates judicial confusion, but leaves us with two legal frameworks of reference.
The first was negotiated in a less than transparent manner. National parliaments were not consulted, nor was the European Parliament. We were only consulted at the last minute, in haste and in a non-binding manner as the instrument was about to be incorporated into the Community acquis.
The report of our unfortunate fellow Member Fausto Correia sets out the position of the European Parliament on this matter.
Today we are pleased to be able to say that the Council consultation is being presented on the basis of the codecision procedure. This is a consultation which does not confine itself to the agreement itself but includes its preamble and annex, which we appreciate, because, although they are technical, they contain provisions which are of great political significance. Many of them are designed specifically to ensure the protection of personal and sensitive data.
However, we are sorry that the Council has still not approved the framework decision on the definition of data protection in order to lay down certain minimum rules. It is incongruous for the Council to prepare to adopt this decision rather than its own general law. Nor was the European Data Protection Supervisor consulted at any time.
Briefly, the report provides for cooperation in terms of exchanging data on DNA, fingerprints, vehicle registration numbers and personal and non-personal data. The aim is to be able to compare the DNA profile of a person with the future databases of 27 national contact points.
The report clearly indicates that common guarantees must be laid down for the protection of data and the right of defence of suspects and guilty parties. Only the non-coding parts of DNA, in other words the zones containing no genetic expression, may be transferred.
All shared information must indicate the stage of the proceedings affecting the person concerned and the database from which the information was obtained.
The European Parliament must be consulted again if the Council wishes to alter the initiative of the Federal Republic of Germany in any way and particularly regarding the number of loci needed to make accurate comparisons.
I would also remind the Council that the Conference of Representatives of the Governments of the Member States called for the possibility of incorporating this framework decision in the new Lisbon Treaty system, in order to allow recourse to the Court of Justice.
I would also like to point out that, in the paragraph relating to officers and the possibility of cross-border cooperation, I do not agree with the part approved in committee, which gives officers powers to detain and to take statements in a Member State other than their own.
Finally, ladies and gentlemen, bilateral cross-border cooperation has always existed but this decision will be a first in terms of Europe-wide cooperation. It is true that there is concern, serious concern, that, despite good intentions, the proliferation of networks may lead to abuse and possibly to serious mistakes.
Protecting the innocent is without doubt the foremost concern of everyone and of our House in particular, given that it represents all our citizens.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, following the political agreement reached in the Council on 13 June 2007 on the first part of the legislative package aimed at transposing the Prüm Treaty into European law, Germany has submitted the initiative that we are about to discuss, namely the implementation of the decision which is the subject matter of the first part and its annex.
Mrs Dührkop, the Commission has consistently supported the integration of the Prüm Treaty into the European Union. This is an instrument of major importance that will significantly strengthen police cooperation between the Member States by enabling them to take more effective action to combat terrorism and cross-border crime, for example by facilitating the exchange of the DNA profiles and dactyloscopic data of wanted persons.
The removal of checks on persons at the internal borders of the EU, between the signatory countries of the Schengen Agreement, is a major step forward in the process of European integration. However, it is our duty to ensure that this area of free movement is also, of course, an area of security and justice.
Improving police cooperation between the Member States' authorities, while fully respecting fundamental rights and, in particular, data protection, is essential for guaranteeing greater security within the European Union for the benefit of our citizens.
The draft decision that we are discussing today constitutes follow-up action required to ensure the full technical and operational implementation of the decision on which the Council reached political agreement in June 2007. This agreement aims to transpose the essential provisions of the Treaty of Prüm into the legal framework of the European Union.
The Commission has also consistently supported the need to involve Parliament in the procedure for amending the annex to this instrument. In the Commission's view, the provisions on data protection laid down in the decision of June 2007, as well as in the draft currently being debated, will be supplemented by the provisions of the Framework Decision on data protection in the third pillar. They clearly need to be supplemented, as you have said.
For its part, the Commission generally welcomes the amendments that you propose, Mrs Dührkop. However, as this is an initiative put forward by the Member States, Mr President, the Commission will submit its detailed position on the amendments during discussions in the Council.
This is my response, and I would like to conclude by thanking your rapporteur once again for having been kind enough to highlight the means and conditions for the proper implementation of this decision.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, there are few issues on which the citizens of Europe broadly agree that Europe is making serious efforts on their behalf. What we are debating here today is a significant issue of that kind: cooperation among Member States in order successfully to combat cross-border crime and terrorism. I am very glad we managed to reach a consensus in committee too, thanks to the preparatory work and the very fair cooperation with the rapporteur. That means that while we may not agree on every single point, we are broadly in agreement and want to play our part in making headway in this matter.
The Prüm Agreement process was very laborious and took a long time. We only advanced bit by bit. Yet it is a good thing that we now have European agreements on the exchange of data, that national databases are being linked up and that we can use those national databases to pursue and prevent crime.
I would have liked to see more progress in certain areas of this whole project. That is why I am taking this opportunity not just to talk about what we have achieved to date but also to say this: of course this decision also includes a few points that may apply tomorrow and the day after. For instance, we want to use joint police forces more efficiently and quickly and we want police forces from one Member State that have specific skills to be able to operate in another Member State. Mrs Dührkop Dührkop has just pointed out that there are certain difficulties. Yet it is important to drive this process forward, to ensure that we have more European responsibilities here and carry out more joint actions. In the end we may find that a very good way to promote the European idea is by demonstrating to people that we are trying to resolve important issues in a manner they too consider positive.
on behalf of the ALDE Group. - (DE) Mr President, I believe I am speaking on behalf of my group when I say that we had excellent cooperation with the rapporteur. We cooperated very closely, as Mr Reul has just said. Nonetheless, we have to ask why it is so urgent to take a decision, why it has to be taken now and, in particular, before the end of the year. We would have been very happy to see the Lisbon Treaty rules apply here, such as judicial review, as also proper participation in the sense of codecision with the European Parliament.
As regards the data protection aspect that was addressed here, Prüm has its own data protection rules, and then there are the implementing rules and the treaty rules. Indeed Mrs Dührkop Dührkop also noted the need for a framework decision in the third pillar. If we take a careful look at the categories of data regulated by the Prüm Treaty, we see that it is more than necessary to have framework legislation on the matter. We must also ask why so-called special categories of data are included, such as data providing information on sexual orientation, health, political and union activities, and religious belief. That goes far beyond the basic data needed in relation to organised crime. There are restrictions on the use of that data yet it remains incredible that it can be used at all.
In the case of DNA data, we strongly support the rapporteur's view that - if that data is necessary and if it can be exchanged - it must be clearly restricted and used only for the purpose for which it was intended. Furthermore, it must be made clear that Member States which do not have national DNA databases are not obliged to establish them.
I want to finish by saying that it would be very sensible - as personal exchanges of views with police authorities have brought to light - if, instead of concentrating on legislative measures, we financed programmes to assist the exchange of personnel between police forces. That would be sure to improve cooperation in the Union.
It is astonishing that the funding has not yet been clarified given that the decision is to be taken very soon. Before spending money, people should know how much is to be spent, before taking a decision people should know how much it costs.
Mr President, the German Government's initiative and the report we are debating are not innocently technical, as they are being made out to be. They are about the technical and administrative conditions necessary for the swift and successful application of preventive data recording enacted by the Treaty of Prüm, which was incorporated into EU legislation a few months ago. DNA data, fingerprints, personal data and information of all kinds is gathered, processed and exchanged automatically in every possible detail, 24 hours a day, seven days a week, between the repressive mechanisms of the Member States and the EU. Every citizen and worker in the EU may be under preventive surveillance and recorded as data. The security forces act on the slightest suspicion that someone might at some point in the future commit offences or endanger public order and security. In other words, everyone is guilty until proven innocent.
The report we are discussing takes things a step further in data recording legalisation, opening the door to the recording and exchange of data relating to political views, religious or philosophical convictions and party political or trade union membership. Why do you need all of this? To tackle organised crime? That is a lie! You want to record data on everyone in the world! You want to ban and intimidate anyone who questions your policies! For this reason, we, the MEPs of the Communist Party of Greece, are voting against the report.
(DE) Mr President, Commissioner, since the 9/11 attacks if not before, the EU has concentrated its technical security measures almost entirely on combating terrorism. Now, it is certainly right actually for us not to make it easy for potential assassins to download bomb-making instructions from the Internet and of course closer cooperation among Member States is to be welcomed. Yet, in the fight against terrorism we cannot allow innocent citizens to become targets or awkward critics to be silenced.
I believe there is a dangerous trend worldwide constantly to erode the basic liberties for which our forefathers fought so hard. We are running the risk of becoming a profoundly illiberal society, by passing on passenger data, by Internet surveillance. I hope we do not soon find that every nonconformist who attends a demonstration supports a referendum, or even dares to criticise the EU is branded a potential terrorist.
Of course it is important to be vigilant - but not to the detriment of civil liberties. And of course we must not allow other areas, such as combating organised crime, to suffer as a result. We must not underestimate the dangers of ever-expanding parallel societies, migration-based violence and potential ethnic and cultural conflicts.
Mr President, when talking about incitement to terrorism in the age of the internet and the age of new technologies we are talking about completely new challenges and completely new threats and, as my colleague has said, we must strike a very fine balance between infringing the civil liberties of various political organisations and combating threats to our security and the security of our citizens.
In recent weeks, speakers from the Council of Europe, for example, have raised various concerns and asked us to adopt in full various recommendations presented by the Council of Europe. We must be selective as to what aspects of the Council of Europe's very valuable work we transfer to the European Parliament, because Parliament has its own, unique role to play in this matter.
In dealing with the new threats posed by terrorism, the most difficult problem we face will be to actually define what incitement is, and whether justified criticism of governments could ever be considered to be incitement to terrorism. That was one of the arguments presented recently, at a meeting of the Committee on Civil Liberties, Justice and Home Affairs, by Mr Dick Marty from the Council of Europe. He seemed to have little faith in our democratic structures, suggesting that various articles could be misused by governments. I have more faith than him in our democratic procedures, and believe we will be able to handle this issue sensitively, but also with the prudence it demands of this institution.
Mr President, there are 4.3 million individuals whose DNA is on the UK national DNA database and available to police. That is 7% of the UK population - at least five times higher, as a proportion, than in any other country. That figure includes 150 000 children under the age of 16, of whom 25 000 have never been charged with an offence. Britain's most senior police forensics expert has even suggested that children as young as five should go on the DNA database if they exhibit behaviour indicating they might be potential criminals in later life. This is taking predictive policing to a ridiculous level.
My party believes this to be the realisation of Orwell's 'Big Brother' Britain. The DNA of innocent people should not be exchanged, and at the very minimum, in line with the advice of the European Data Protection Supervisor, there should be precise limitations on what data can be exchanged and a health warning in that exchange if the person has no criminal record.
(PT) Mr President, Vice-President Barrot, ladies and gentlemen, today we are debating a second decision to establish rules necessary for the implementation of another initiative that already has the political agreement of the Council, but has not yet even been adopted.
I am aware that there has been a series of initiatives to combat terrorism and cross-border crime in order to strengthen security and vigilance, but I regret that the same attention has not been paid to increasing the protection of fundamental rights. The European Union still has no standard set of procedural safeguards and no adequate third pillar legal instrument on data protection, as Vice-President Barrot has just recognised in his speech.
I ask you, Commissioner, to help us explain to the Council that this situation is unacceptable, especially if we take into account that most of the measures to combat terrorism and promote police cooperation have involved the collection and exchange of personal data. This latest initiative is yet another example and it is all the more serious as it involves the collection, storage and sharing of DNA data and fingerprints, etc. The data protection standards set out in Chapter VI of the Prüm initiative, which ensure more specific guarantees, are not self-sufficient and, in order to function correctly, they need a complete and general framework, which can only be effectively guaranteed through the framework decision on third pillar data protection.
It was with great satisfaction that we approved this initiative, in which essential aspects of cooperation in the Prüm initiative will be transposed into the Union framework. However, we cannot leave the job half done. It is also essential to ensure the existence of a clear and effective judicial framework for data protection.
Vice-President of the Commission. - (FR) Mr President, in my opinion, Mr Coelho has just provided a very clear and objective picture of the situation.
The proposal initially put forward by the Commission was certainly more ambitious, and we regret, in particular, the decision's more limited scope. However, the purpose of the decision is to lay the foundations required to ensure a minimum level of protection in the third pillar. Without the adoption of such a decision, we would have no general rule applicable in the third pillar, which would be even worse. We hope that this decision will be adopted as soon as possible, once Parliament has delivered its opinion on the new text that the Council has submitted to Parliament for the second time.
As I said earlier, when thanking the rapporteur, Mrs Dührkop, once again, clearly, in the Commission's view, the provisions on data protection will be supplemented by the provisions of the Framework Decision on data protection in the third pillar.
With these closing remarks, Mr President, I should like to thank all of the speakers for their contributions to this debate.
rapporteur. - (ES) Mr President, I would like to thank all those fellow Members with whom it has been a pleasure to work on this report. I will not answer you individually, but in general.
All of us are particularly concerned about the need to strike a balance between combating terrorism and crime and, at the same time, rigorously protecting private and public rights because no one may be stripped of his civil rights for the sake of the fight against terrorism.
Such a balance is sometimes difficult to achieve, but it is up to us democrats to be constantly on the lookout for any abuse in this area.
Secondly, reference has been made to police cooperation: this is vital. I live in a region where terrorism exists. I have police protection myself, and when I have to go to France, I have to ask my local police to send a form to Madrid, who will then ask France for permission to cross the border with a gun, and that takes a week. I realise that we ought to have a swifter, less bureaucratic method, so perhaps there could be a European police permit. I think, I believe that European police forces have more or less the same training.
Furthermore, Mr Alvaro, as Sarah Ludford and Mr Coelho also mentioned, we urgently need the Framework Decision, and this is a matter which we want to put to the Council. We need minimum standards of data protection. This is a fair demand on the part of all citizens.
The debate is closed.
The vote will take place on Tuesday, 22 April 2008.
in writing. - Today we are fortunate that law enforcement agencies have tools at their disposal such as DNA data, automated fingerprint identification and vehicle registration data. I am all in favour of having a common database of all the necessary tools to fight terrorism and cross-border crime. It is a fact that data protection is essential but in the fight against terrorism and international crime it is secondary.
Not only am I in favour of sharing databases but I am also in favour of having compulsory national databases. The majority of European citizens and residents are law abiding and should not fear having their data, be it DNA and fingerprinting, available on a common European database.
Malta is a neutral state but where terror is concerned we are not neutral. The targeting of innocent civilians can never be justified. Terror is one of the most hideous crimes at par with genocide and war crimes.
At present the norm is that terrorists are tried in national courts. The time has come to consider an international judicial structure specifically for trying terrorists.
in writing. - (FI) There needs to be greater cooperation between the border control authorities, customs, the police and the security authorities to improve the safety of Europeans.
The purpose of the Prüm Convention is to deepen cooperation between EU countries to counter terrorism, cross-border crime and illegal immigration.
The Prüm Convention will strengthen security within Europe. A smooth flow of the exchange of information between the security authorities, especially border control authorities, will be a key priority.
There must be weighty reasons for information exchange between the EU countries. Clearly, breaking the law is a good reason for this as is sufficient evidence of intended wrongdoing.
Information exchange needs to respect the protection of law-abiding European individuals so that abuses of human rights do not take place as a result of breaches of privacy.
The purpose of cooperation in matters of security is to keep Europe a safe place to live in and to protect law-abiding citizens.
Cooperation in matters of security must protect Europeans against criminals in order to make our everyday lives as safe as possible and to enable our children to live without fear.